Citation Nr: 0831755	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for residuals of a prostatectomy. 

2. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.  

3. Entitlement to a rating higher than 20 percent for left 
leg weakness.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDINGS OF FACT

1. The residuals of a prostatectomy require that the veteran 
use an absorbent pad but he does not have to change it more 
than four times daily, his diastolic blood pressure is 
predominantly less than 120, and there is no evidence of 
renal dysfunction. 

2. Post-traumatic stress disorder is productive of a 
disability picture that equates to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
various symptoms such as flatten affect, anxiety, sleep 
disturbance, intrusive thoughts, flashbacks, and avoidance; 
his disability picture is without evidence of occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long- term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation, and difficulty in establishing and maintaining 
effective work and social relationships.

3. The left leg weakness is characterized by sensory 
impairment. 



CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 40 percent 
for residuals of a prostatectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2007).  

2. The criteria for an initial rating higher than 30 percent 
for post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

3. The criterion for a rating higher than 20 percent for left 
leg weakness is not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8620 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2004, on the underlying claim of service connection 
for post-traumatic stress disorder.  Where, as here, service 
connection has been granted and the disability rating 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the 
initial claim for increase for post-traumatic stress 
disorder, following the initial grant of service connection.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

On the claims for increase for residuals of a prostatectomy, 
unlike the claim for increase for post-traumatic stress 
disorder, VCAA notice was not provided on the underlying 
claim of service connection prostate cancer, and for left leg 
weakness, the RO provided pre- and post-adjudication VCAA 
notice by letters, dated in November 2004 and in March 2006.  

The notice included the type of evidence needed to 
substantiate a claim for increase, namely, that the 
disability was worse and the effect that the disability has 
on employment and daily life.  The veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or authorize VA to obtain the records on his behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the timing error did not affect the 
essential fairness of the adjudication and the purpose of the 
VCAA notice was not frustrated, the presumption of 
prejudicial error is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not 
affect the essential fairness of the adjudication is not 
prejudicial.). 



As for the VCAA notice requirements of Vazquez-Flores, 
pertaining to the general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result were not 
provided, at this stage of the appeal, when the veteran 
already has notice of the rating criteria in the statement of 
the case, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim.  

For this reason, the deficiency as to VCAA compliance with 
Vazquez-Flores is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  Also, further delay of the case to inform the 
veteran again of the pertinent rating criteria would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the veteran's service 
treatment records and VA records.   

The veteran was afforded VA examinations.  As the veteran has 
not identified any additional evidence pertinent to the 
claims and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Prostatectomy 

The veteran served in Vietnam.  

Private medical records show that in August 2003 a nodule was 
found on a routine physical examination.  In September 2003, 
a biopsy of the prostate revealed cancer.  In March 2004, the 
veteran underwent a radical prostatectomy.   

In February 2005, the veteran filed his initial claim for 
prostate cancer. 

In a rating decision in March 2005, the RO granted service 
connection for prostate cancer. 

On VA Agent Orange examination in May 2005, the veteran 
denied urinary frequency, but he voided once a night.  He 
denied dysuria, polyuria, and urinary tract infections.  He 
did report incontinence since his prostate surgery for which 
he used a pad.  Blood pressure was 136/78.  

On VA genitourinary examination in May 2005, the veteran 
complained of urinary leakage for which he wore a pad, which 
he changed sometimes two to three times a day.  The diagnosis 
was urinary stress incontinence. 

In a rating decision in July 2005, the RO amended rating of 
prostate cancer to residuals of prostatectomy with urinary 
stress incontinence and assigned a 40 percent rating under 
Diagnostic Code 7528, effective from the date of claim.  

Analysis

The residuals of prostatectomy with urinary stress 
incontinence is currently rated 40 percent under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, if there has 
been no local reoccurrence or metastasis, the disability is 
rated on residuals as either voiding dysfunction or renal 
dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, for voiding dysfunction, the 
criteria for the next higher rating, 60 percent, are urinary 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.



Under 38 C.F.R. § 4.115a, for renal dysfunction, the criteria 
for the next higher rating, 60 percent are constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  Under Diagnostic Code 7101, the 
criterion for a 40 percent rating is diastolic pressure 
predominantly 120 or more. 

After a review of the record, in the absence of evidence of 
urinary leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, the criteria for the next higher rating 
base on voiding dysfunction have not been met. 


Also, there is no evidence of constant albuminuria with some 
edema, or definite decrease in kidney function, or, 
hypertension with diastolic blood pressure readings of 120 or 
more.  For this reason, the criteria for the next higher 
rating base on renal dysfunction have not been met.

Accordingly, a schedular rating higher than 40 percent for 
residuals of a prostatectomy with urinary stress incontinence 
has not been established. 

Post-traumatic Stress Disorder 

In September 2004, the veteran filed his initial claim of 
service connection for post-traumatic stress disorder. 

In November 2004, the veteran was evaluated by a private 
psychologist.  In the subsequent report, dated in December 
2004, it was noted that the veteran had worked for several 
years as a self-employed plumber and was currently working as 
an intern in marriage and family therapy.  It was noted too 
that the veteran has been married for 34 years and that there 
was marital discord due to his tendency to overreact.  
Socially, he had a few friends, but he tended to isolate 
himself.  



The veteran was described as having good grooming and 
hygiene.  Memory was good and concentration was slightly 
impaired.  Judgment and insight were improving with 
treatment.  He was oriented.  There was no evidence of 
thought disorder.  His mood was stable.  The Global 
Assessment of Functioning (GAF) score was 53. 

On VA examination in January 2005, it was noted that the 
veteran was married, that he was employed as a plumbing 
contractor and that he had started mental health therapy in 
the last two months.  The veteran related that after service 
he obtained a contractor's license in plumbing and he 
received a Bachelor's degree, that he was an intern in 
Marriage and Family therapy, but he continued to make his 
living as a plumber, that he remained married to the same 
woman since 1970, and that his relationship with his wife and 
their three daughters was good.  He indicated that he did not 
have many friends, which he was trying to remedy.  His 
activities and leisure pursuits included traveling, 
remodeling his home, and gardening.  

On mental status examination, the veteran was described as 
neat and appropriately dressed.  He was well groomed.  He was 
friendly and cooperative.  There was no evidence of impaired 
thought process or of communication.  There were no delusions 
or hallucinations and no suicidal or homicidal thoughts.  He 
was oriented, but he had some age-related short-term memory 
loss, otherwise his memory was intact.  He admitted having 
some obsessive behaviors, mostly checking behaviors, plus 
obsessing about unfinished tasks and current jobs on which he 
was working.  His speech was normal.  He had not panic 
attacks, but he occasionally had shortness of breathe which 
was an anxiety symptom, which could be precipitated by 
situations such a claustrophobic environment.  He stated that 
he was having some problems with impaired impulse control, 
mostly related to anger.  His sleep was satisfactory.  He did 
not have nightmares.  He did feel alienated and he has had an 
exaggerated startle response.  He continued to have a 
longstanding problem of controlling his anger.  The GAF score 
was 75.  

In a rating decision in March 2005, the RO granted service 
connection for post-traumatic stress disorder. 

On VA Agent Orange examination in May 2005, on mental status 
evaluation, the veteran was cooperative and friendly.  He was 
oriented.  Memory was normal.  

In August 2005, a private psychologist reported that since 
November 2004 the veteran continued to experience emotional 
detachment, avoidance, and occasional rage as his primary 
symptoms of post-traumatic stress disorder.  As for mental 
status, the veteran was described as having good grooming and 
hygiene.  His memory was good, but his concentration was 
slightly impaired.  His judgment and insight were improving 
with treatment.  He was oriented and there was no evidence of 
a thought disorder.  His mood appeared stable.  The GAF score 
was 55.  

On VA examination in April 2006, the veteran complained of 
increasingly irritability by little annoyances.  As for 
employment, the examiner noted that the veteran was 
self-employed as a plumber for 25 years, but he was 
considering a career change because of the physical demands 
of the job.  The veteran indicated that he hoped to 
transition to marriage and family therapy when he retired as 
a plumber.  It was noted that the plumbing business was 
stressful and that the veteran had had some financial 
difficulties in the past, but currently he was doing 
relatively well.  The veteran stated that he had not lost any 
work due to his emotional reactions, but he acknowledged that 
he might have a reputation of being difficult to work with 
among some contractors.  As for treatment, the veteran 
indicated that since 2004 he had 12 sessions of individual 
therapy with a private psychologist and then changed to group 
therapy with VA.  

As for social impairment, the veteran has been married for 36 
years and they had three daughters, whom they saw often.  The 
veteran described his marriage as good, but his behavior had 
caused problems and there was an emotional separation that 
was difficult to bridge.  The examiner noted that in his 
spare time the veteran worked on remodeling his home, 
gardening, and playing his drums.  Also the veteran was 
looking for opportunities to expand his social circle, and he 
was trying to get back to participating in church.  



On mental status evaluation, the veteran was appropriately 
dressed and had good personal hygiene.  He was independent in 
his self-care and activities of daily living.  He was 
pleasant and engaging as well as alert.  He was oriented.  He 
was able to recall recent and remote events without 
difficulty.  He was able to adequately sustain his attention 
over the two hour interview.  He had a broad range of affect 
which was appropriate to the content of his speech.  His mood 
appeared mildly depressed, but he denied suicidal or 
homicidal ideation.  He admitted to some compulsive lock-
checking behavior and was aware that it had taken on a 
ritualistic aspect that occurred on a daily basis, but it did 
not interfere with his daily functioning.  His speech was 
coherent, logical, and goal-directed.  He spoke at a normal 
rate and rhythm.  There was no evidence of delusions or 
hallucinations. Insight and judgment were good.  The GAF 
score was 70.  The examiner commented that the level of 
severity had not significantly changed since the last 
examination in January 2005.  

On VA examination in August 2007, the veteran complained of 
feeling angry several times daily, which was disruptive, 
especially with his family.  He complained of anxiety that 
interfered with his work and of social anxiety.  He had two 
friends and socialized with one of them.  He enjoyed riding a 
bicycle and doing yard work.  There was no history of suicide 
attempts or assaults.  He worked full-time as a plumber and 
owned his own company with one employee.    

On mental status examination, the veteran was casually 
dressed and clean.  His psychomotor activity and speech were 
unremarkable.  He was relaxed, friendly, and attentive.  His 
affect was normal.  His mood was anxious and dysphoric.  He 
was easily distracted, but was able to perform serial 7's and 
was oriented.  His thought processes were unremarkable.  He 
had suicidal ideation.  As to judgment, he understood the 
outcome of his behavior and, as to insight, he understood 
that he had a problem.  He had no hallucinations.  He did not 
have inappropriate behavior or obsessive or ritualistic 
behavior.  He interpreted proverbs appropriately.  He had 
rare suicidal thoughts, which were all in the abstract with 
no plans or intent, but no homicidal thoughts.  

The veteran had good impulse control and maintained his 
personal hygiene.  He had no problems with activities of 
daily living.  His remote memory was normal but there was 
slight impairment of his recent and immediate memory.  He 
also had hypervigilance and exaggerated startle response.  
The major changes he identified had to do with his anger 
outbursts and his sense of being separated or isolated form 
others, which was particularly painful to him in regards to 
relationships with his wife and children.  The GAF score was 
60. 

In a rating decision in February 2008, the RO increased the 
rating for post-traumatic stress disorder to 30 percent under 
Diagnostic Code 9411, effective from the date of claim. 

Analysis 

Post-traumatic stress disorder is currently rated 30 percent 
under the General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for the next higher rating, 50 percent are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  A GAF score 
in the range of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  


A GAF score in the range of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score in the 
range of 71 to 80 represents no more than slight impairment 
in occupational and social functioning. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity that determines the rating.

As for the effect of post-traumatic stress disorder on the 
veteran's employment, the record shows that the veteran has 
been self-employed as a plumber for over 25 years.  While he 
is considering a career change to marriage and family 
therapy, the change is due to the physical demands of his 
job, not to post-traumatic stress disorder.  And the veteran 
has not lost any work due to post-traumatic stress disorder, 
although he acknowledges that he might have a reputation of 
being difficult to work. 

As for social relationships, including family, the veteran 
has been married for over 36 years and they have three 
daughters.  The relationship with his wife and his adult 
daughters has been described as good, but the veteran's 
behavior has caused problems and there is emotional 
detachment.  The veteran has few friends, but he does try to 
socialize more.  

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity that are equivalent to the symptoms listed 
in the criteria for a 50 percent rating, namely, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short 

and long- term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

Also most of the symptoms listed in the criteria for a 50 
percent rating are not demonstrated such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; disturbances of 
motivation; or difficulty in establishing and maintaining 
effective work relationships. 

For these reasons on the basis of the evidence of record, 
including GAF scores in the range of 53 to 75, the effect of 
the symptomatology does not equate to or more nearly 
approximate the criteria for a 50 percent rating, that is, 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptomatology not 
covered in the rating criteria, as well as symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV.

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  Taking into 
account all the evidence and for the above reasons, the 
preponderance of the evidence is against a rating higher than 
30 percent for post-traumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Left Leg Weakness  

In a rating decision in September 1969, the RO granted 
service connection for lunbosacral strain.  In rating 
decision in November 1975, the RO amended the rating to 
discogenic disease, L3-4, and lumbosacral strain.  

In September 2004, the veteran filed the current claim for 
increase. 

In October 2004, a private physician reported that weakness 
in the left calf, ankle and foot was increasing as was 
neuropathic pain. 

On VA examination in January 2005, the veteran complained of 
intermittent back pain and at the end of the day left leg 
weakness.  History included a nonservice-connected wound in 
the left calf with deep vein thrombosis and swelling.  On 
physical evaluation, the knee reflexes were 2+ on the right 
and 1+ on the left.  On testing of motor strength of the 
lower extremities, strength was 5/5 in all tested muscle 
groups.  Dorsiflexion and plantar flexion of the feet were 
retested three times without findings of weakness.  There was 
no evidence of foot drop on examination.  Circumferential 
measurements of the calves were difficulty due to scarring 
and soft tissue edema of the left calf but the left calf was 
3 cms. larger in circumference.  On flexion, the left calf 
muscle was distorted by the edema and scar.  Muscle strength 
testing was negative for weakness and that while he was 
unable to stand on the toes of the left foot, he was able to 
stand fully on the left foot independently.  On neurological 
evaluation, sensation was intact, except for the left medial 
calf in the area of a scar and the L4 dermatome.  A MRI 
revealed left-sided narrowing of the foramen due to facet 
arthropathy and disc protrusion.  The diagnosis was 
nonservice-connected wound to the medial left medial calf 
with scar and deep vein thrombosis with edema.    

In a rating decision in March 2005, the RO granted a separate 
10 percent rating for left leg weakness associated with the 
service-connected discogenic disease, L3-4, and lumbosacral 
strain. 


In March 2005, electrodiagnostic testing revealed moderate to 
severe, acute denervation potentials of the medial 
gastrocnemius, lateral gastrocnemius, and mild denervation 
potentials at L5-S1 at the left paraspinous level.  The 
assessment was moderate L5-S1 lumbar radiculopathy. 

On VA Agent Orange examination in May 2005, strength in the 
left leg was 4/5 and he had left hamstring muscles weakness 
when trying to stand only on the ball of his left foot.  
There was no edema.  He had a steady gait and walked without 
assistance.  Reflexes were absent in the left lower extremity 
and plantar reflex was also absent.  He had decreased 
sensation in the left lower extremity in the left anterior 
aspect, and slightly in the lateral aspect of the left leg, 
as well as some decreased sensation in the medial aspect of 
the left calf.   

In a rating decision in July, the RO increased the rating to 
20 percent rating for left leg weakness associated with the 
service-connected discogenic disease, L3-4, and lumbosacral 
strain under Diagnostic Code 8620, effective from the date of 
claim.  

Analysis

Left leg weakness is currently rated 20 percent under the 38 
C.F.R. § 4.130, Diagnostic Code 8620. 

In rating peripheral neuropathy, the site and character of 
the injury and the relative impairment in motor function, 
trophic changes, or sensory disturbances are to be 
considered.  38 C.F.R. § 4.120.  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, a 
maximum rating of moderate incomplete paralysis is warranted.  
38 C.F.R. § 4.124.  

The maximum rating for peripheral neuropathy not 
characterized by organic changes with sciatic nerve 
involvement is moderately-severe incomplete paralysis.  
38 C.F.R. § 4.123.  

Under Diagnostic Code 8620, the criterion for the next higher 
rating, 40 percent is moderately severe incomplete paralysis. 

The current 20 percent rating under Diagnostic Code 8620 
encompasses sensory changes and pain due to moderate 
incomplete sciatic neuritis.  

In October 2004, weakness in the left calf, ankle and foot 
was increasing as was neuropathic pain.  On VA examination in 
January 2005, the veteran complained of left leg weakness.  
History included a nonservice-connected wound in the left 
calf with deep vein thrombosis and swelling.  On testing of 
motor strength of the lower extremities, strength was 5/5 in 
all tested muscle groups.  Dorsiflexion and plantar flexion 
of the feet were retested three times without findings of 
weakness.  There was no evidence of foot drop on examination.  
Muscle strength testing was negative for weakness and that 
while the veteran was unable to stand on the toes of the left 
foot, he was able to stand fully on the left foot 
independently.  On neurological evaluation, sensation was 
intact, except for the L4 dermatome.  

In March 2005, after electrodiagnostic testing, the 
assessment was moderate L5-S1 lumbar radiculopathy.  On VA 
Agent Orange examination in May 2005, strength in the left 
leg was 4/5 and he had left hamstring muscles weakness when 
trying to stand only on the ball of his left foot. He had a 
steady gait and walked without assistance.  He had decreased 
sensation in the left lower extremity in the left anterior 
aspect and slightly in the lateral aspect of the left leg. 

As the findings are consistent with sensory impairment in the 
distribution of the sciatic nerve and as electrodiagnostic 
testing was also consistent with moderate L5-S1 lumbar 
radiculopathy, the criterion of moderately severe sciatica 
for the next higher rating has not been met. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 20 for left leg weakness, and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page). 






ORDER

An initial rating higher than 40 percent for residuals of a 
prostatectomy is denied. 

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied. 

A rating higher than 20 percent for left leg weakness is 
denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


